Case: 5:20-cv-00057-GFVT-MAS Doc #: 57 Filed: 03/19/20 Page: 1 of 2 - Page ID#: 403



                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                            CENTRAL DIVISION AT LEXINGTON
                          CIVIL ACTION NO. 5:20-cv-0000057-DCR
                                                                                i£.&Htern District of Kentucky
                                                                                       Fl LED
                                                                                    MAR.19 2020
  JANE DOE, an individual,
                                                                                      J..T LEXINGTON
         Plaintiff                                                                    r,vBERT R. CARR
                                                                                 CLERK U.S. DISTRICT COURT

  V.

  UNIVERSITY OF KENTUCKY,
         Defendant


         PLAINTIFF'S MOTION TO DISMISS DEFENDANT'S COUNTERCLAIM

         Now comes Plaintiff Jane Doe, who, through counsel, moves this Honorable Court to

  dismiss the Defendant's Counterclaim pursuant to Fed.R.Civ.P. 12(b)(6).

         Plaintiff submits the within Brief in Support of the Motion to Dismiss herewith.


         WHEREFORE, the Plaintiff respectfully requests this Honorable Court to DISMISS the

  Defendant' s counterclaim for declaratory judgment.

                                       REQUEST FOR HEARING

         The Plaintiff respectfully requests a hearing on the within motion.



                                                              Respectfully submitted by,
                                                              Jane Doe, by her attorney,


                                                          ~              'J!:;;::
                                                              Francoeur Law Office
                                                                                        Hae Vice

                                                              100 TradeCenter, Suite G700
                                                              Woburn, MA 01801
                                                              781-569-5369
                                                              laurel@francoeurlaw.com
Case: 5:20-cv-00057-GFVT-MAS Doc #: 57 Filed: 03/19/20 Page: 2 of 2 - Page ID#: 404




                                     CERTIFICATE OF SERVICE

      I hereby certify that I have served a copy of the within Motion to Dismiss Defendant' s

       Counterclaim, together with the brief in support of the motion and proposed order on all

       parties involved in this case by emailing a copy of the same and sending a copy via first-

       class mail this   lO·~day of March, 2020.
                                     ;;&Am,l
                                          LaurelJ~
                                                   l +-
                                                      a~coeur
